DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 5, 23-26 is/are objected to because of the following informalities:  
In claim(s) 5, line 10+, “a magnetic ballast operation mode”, was recited perhaps - - [[a]]the magnetic ballast operation mode - - was meant.
In claim(s) 23, line 2+, “a magnetic ballast operation mode”, was recited perhaps - - [[a]]the magnetic ballast operation mode- - was meant.
In claim(s) 24, lines 2 and 17, “a magnetic ballast operation mode”, was recited perhaps - - [[a]]the magnetic ballast operation mode- - was meant.
In claim(s) 23, line 2+, “a magnetic ballast operation mode”, was recited perhaps - - [[a]]the magnetic ballast operation mode - - was meant.
In claim(s) 24, lines 2 and 17, “a magnetic ballast operation mode”, was recited perhaps - - [[a]]the magnetic ballast operation mode - - was meant.
In claim(s) 25-26, line 2+, “an electronic ballast operation mode”, was recited perhaps - - [[an]]the electronic ballast operation mode- - was meant.
In claim(s) 25-26, line 4+, “a second detection signal”, was recited perhaps - - [[a]]the second detection signal- - was meant.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 15-18, 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (US 20190338934 A1)

With regards to claim 1. Ray disclose(s):
An illuminating device (figs 1-6), characterized by comprising: 
an LED illuminating module (201; fig 5); 
a mains supply operation module, comprising an LED driving unit (portion of 705-706-706c); and 
a ballast operation module, comprising a simulation filament unit (portion of 702 [0039]), a first detection unit (a first portion of 702), a second detection unit (a second portion of 702), a switch unit (706b), a first start unit (portion of 706c) and a second start unit (portion of 706c); 
wherein when the illuminating device is in a mains supply operation mode, the LED driving unit is used for driving the LED illuminating module (see option in 400a in fig 1; see no ballast in [0016]); 
when the illuminating device is in a magnetic ballast operation mode (400c; fig 1; [0019-0020]), the first detection unit detects a voltage signal 
when the illuminating device is in an electronic ballast operation mode (see 400b in fig 1), the second detection unit detects a voltage signal 

With regards to claim 2. Ray disclose(s):
The illuminating device according to claim 1, 
characterized in that the simulation filament unit comprises a first simulation filament circuit (upper 702 in fig 5) and a second simulation filament circuit (lower 702 in fig 5), the first detection unit comprises a first detection circuit and a second detection circuit (see corresponding portions of upper and lower 702 [0039]), the first detection circuit detects a voltage signal or frequency signal of the first simulation filament circuit and outputs a first detection signal for first end (output of upper 702), and the second detection circuit detects a voltage signal or frequency signal of the second simulation filament circuit and outputs a first detection signal for second end (output of lower 702), wherein the first detection signal for first end and the first detection signal for second end are used as the first detection signal (output of 705).

With regards to claim 3. Ray disclose(s):
The illuminating device according to claim 2, characterized in that the illuminating device further comprises a first pair of connecting pins (pins in top 701) and a second pair of connecting pins (pins in bottom 701), wherein the first pair of connecting pins and the second pair of connecting pins are provided at opposite ends of the illuminating device (see pins 305 in fig 3) in a longitudinal direction (see fig 3), and at least one connecting pin among the first pair of connecting pins and the second pair of connecting pins is coupled to an external power source (see direct or indirect connection to either of 400a-400c).

With regards to claim 4. Ray disclose(s):
The illuminating device of claim 3, 
characterized in that when at least any two connecting pins among the first pair of connecting pins and the second pair of connecting pins are coupled to a mains supply (see pins in 701 in fig 5; see 701s coupled to 400a in fig 1), the LED illuminating module works in a mains supply operation mode under the driving of the LED driving unit (see 400a option in fig 1; see 201 in fig 5 for LED).

With regards to claim 5. Ray disclose(s):
The illuminating device according to claim 3, 
characterized in that when the first pair of connecting pins and the second pair of connecting pins (pins of 701) are coupled to a magnetic ballast (400c in fig 1), the first detection circuit detects a voltage signal 

With regards to claim 6. Ray disclose(s):
The illuminating device according to claim 3, characterized in that the electronic ballast operation mode includes an instant start ballast operation mode [0019], a rapid start ballast operation mode and a program start ballast operation mode (see claim 19).

With regards to claim 7. Ray disclose(s):
The illuminating device according to claim 6, characterized in that when at least any two connecting pins among the first pair of connecting pins and the second pair of connecting pins are coupled to an instant start ballast (see pins in multiple 701), the second detection unit detects a voltage signal or frequency signal across both ends of the illuminating device and outputs the second detection signal (see output of 705), and after receiving the second detection signal, the second start unit enables the switch unit to be in a conducting state and drives the LED illuminating module (see multiple elements driving 201)to operate in an instant start ballast operation mode (see claim 19).

With regards to claim 8. Ray disclose(s):
The illuminating device according to claim 6, 
characterized in that when the first pair of connecting pins and the second pair of connecting pins (see pins in multiple 701) are coupled to a rapid start ballast or a program start ballast (claim 19), 
the first detection circuit detects a voltage signal or frequency signal of the first simulation filament unit and outputs a first detection signal for first end (output of upper 702), the second detection circuit detects a voltage signal or frequency signal of the second simulation filament unit and outputs a first detection signal for second end (output of lower 702), the second detection unit detects a voltage signal or frequency signal across both ends of the illuminating device and outputs the second detection signal (output of 705), and after the first start unit receives the first detection signal for first end and the first detection signal for second end and the second start unit receives the second detection signal, the first start unit and the second start unit enable the switch unit (706b) to be in a conducting state and drive the LED illuminating module (201) to operate in a rapid start ballast operation mode or a program start ballast operation mode (see claim 19).

With regards to claim 9. Ray disclose(s):
The illuminating device according to claim 1, characterized in that the illuminating device further comprises: a rectifier unit (704) for rectifying an alternating current inputted to the illuminating device, and outputting rectified direct current to the LED illuminating module (see output of 704 inputted to 201).

With regards to claim 11. Ray disclose(s):
The illuminating device according to claim 2, characterized in that each of the first simulation filament circuit and the second simulation filament circuit comprises at least one resistor unit (see R9 in fig 6) and at least one capacitor unit (C1) connected in parallel and/or in series with each other.

With regards to claim 15. Ray disclose(s):
The illuminating device according to claim 1, characterized in that the second detection unit comprises a frequency detection unit (EMI filter in 703) and a half bridge rectifier unit (704).

With regards to claim 16. Ray disclose(s):
The illuminating device according to claim 9, characterized in that the rectifier unit comprises a first rectifier circuit (top 704) and a second rectifier circuit (lower 704), each of the first rectifier circuit and the second rectifier circuit comprising a rectifier bridge composed of 2, 4, 8, or 16 diodes (bridge involves at least 4 diodes in 704s).

With regards to claim 17. Ray disclose(s):
The illuminating device according to claim 1, characterized in that the LED driving unit is a constant current control unit (constant current in [0031]) 

With regards to claim 18. Ray disclose(s):
The illuminating device according to claim 1, characterized in that the switch unit comprises a switch (706b).

With regards to claim 20. Ray disclose(s):
The illuminating device according to claim 1, characterized in that the second start unit comprises a driving circuit (706c) for driving the switch unit (706b).

With regards to claim 21. Ray disclose(s):
The illuminating device according to claim 1, characterized in that the second detection unit is a high frequency detection unit for detecting a high frequency signal at both ends of the illuminating device and outputting the second detection signal (see fig 6; see RC components in fig 6 which involves detection/response to a predetermined frequency).

With regards to claim 22. Ray disclose(s):
A method for driving an illuminating device (figs 1-6), the illuminating device comprising: 
an LED illuminating module (201; fig 5);
a mains supply operation module, comprising an LED driving unit (portion of 705-706-706c); and 
a ballast operation module, comprising a simulation filament unit (portion of 702 [0039]), a first detection unit (a first portion of 702), a second detection unit (a second portion of 702), a switch unit (706b), a first start unit (portion of 706c) and a second start unit (portion of 706c); 
the method comprises the following steps: 
when the illuminating device is in a mains supply operation mode, the LED driving unit driving the LED illuminating module (see option in 400a in fig 1; see no ballast in [0016]); 
when the illuminating device is in a magnetic ballast operation mode  (400c; fig 1; [0019-0020]), the first detection unit detecting a voltage signal or frequency signal of the simulation filament unit and outputting a first detection signal (see output of 705), and after receiving the first detection signal, the first start unit (706c) enabling the switch unit (706b) to be in a conducting state and driving the LED illuminating module (see multiple elements driving 201); and
when the illuminating device is in an electronic ballast operation mode (see 400b in fig 1), the second detection unit detecting a voltage signal or frequency signal across both ends of the illuminating device and outputting a second detection signal (see output of 705), and after receiving the second detection signal, the second start unit enabling the switch unit to be in a conducting state and driving the LED illuminating module (see multiple elements driving 201).

With regards to claim 23. Ray disclose(s):
The driving method according to claim 22, characterized in that the step of 
when the illuminating device is in a magnetic ballast operation mode  (400c; fig 1; [0019-0020]), the first detection unit detecting a voltage signal or frequency signal of the simulation filament unit and outputting a first detection signal (see output of 705), and after receiving the first detection signal, the first start unit (706c) enabling the switch unit (706b) to be in a conducting state and driving the LED illuminating module (see multiple elements driving 201) comprises:
a first detection circuit of the first detection unit (top 702) detecting a voltage signal or frequency signal of a first simulation filament circuit of the simulation filament unit and outputting a first detection signal for first end (output of 702), and 
a second detection circuit of the first detection unit (bottom 702) detecting a voltage signal or frequency signal of a second simulation filament circuit of the simulation filament unit and outputting a first detection signal for second end (output of 702), and 
after receiving the first detection signal for first end and the first detection signal for second end, the first start unit enabling the switch unit (706b) to be in a conducting state and driving the LED illuminating module (201), wherein the first detection signal for first end and the first detection signal for second end are used as the first detection signal (see outputs of 702s ).

With regards to claim 24. Ray disclose(s):
The driving method according to claim 22, characterized in that the step of 
when the illuminating device is in a magnetic ballast operation mode  (400c; fig 1; [0019-0020]), the first detection unit detecting a voltage signal or frequency signal of the simulation filament unit and outputting a first detection signal (see output of 705), and after receiving the first detection signal, the first start unit (706c) enabling the switch unit (706b) to be in a conducting state and driving the LED illuminating module (see multiple elements driving 201) comprises:
when the first pair of connecting pins and the second pair of connecting pins of the illuminating device are coupled to a magnetic ballast (see pins of  701 coupled as in fig 1), 
a first detection circuit of the first detection unit (top 702) detecting a voltage signal or frequency signal of a first simulation filament circuit of the simulation filament unit and outputting a first detection signal for first end (output of 702) to the first start unit (706c), 
a second detection circuit of the first detection unit (bottom 702) detecting a voltage signal or frequency signal of a second simulation filament circuit of the simulation filament unit and outputting a first detection signal for second end (output of 702) to the first start unit (706c), and 
after the first start unit receives the first detection signal for first end and the first detection signal for second end, the first start unit enabling the switch unit (706b) to be in a conducting state and driving the LED illuminating module (201) to operate in a magnetic ballast operation mode (400c; fig 1; [0019-0020]), wherein the first detection signal for first end and the first detection signal for second end are used as the first detection signal (see outputs of 702).

With regards to claim 25. Ray disclose(s):
The driving method according to claim 22, characterized in that the step of 
when the illuminating device is in an electronic ballast operation mode (see 400b in fig 1), the second detection unit detecting a voltage signal or frequency signal across both ends of the illuminating device and outputting a second detection signal (see output of 705), and after receiving the second detection signal, the second start unit enabling the switch unit to be in a conducting state and driving the LED illuminating module (see multiple elements driving 201) comprises: 
when at least any two connecting pins among the first pair of connecting pins  and the second pair of connecting pins (see pins in 701) of the illuminating device (fig 5) are coupled to an instant start ballast (claim 19), 
the second detection unit detecting a voltage signal or frequency signal across both ends of the illuminating device (see 702 coupled to different ends in fig 3) and outputting the second detection signal (output of 702), and after receiving the second detection signal, the second start unit enabling the switch unit to be in a conducting state and driving the LED illuminating module to operate in an instant start ballast operation mode (see operation of 201; see instant ballast in claim 19).

With regards to claim 26. Ray disclose(s):
The driving method according to claim 22, characterized in that the step of 
when the illuminating device is in an electronic ballast operation mode (see 400b in fig 1), the second detection unit detecting a voltage signal or frequency signal across both ends of the illuminating device and outputting a second detection signal (see output of 705), and after receiving the second detection signal, the second start unit enabling the switch unit to be in a conducting state and driving the LED illuminating module (see multiple elements driving 201) comprises: 
when the first pair of connecting pins and the second pair of connecting pins (see multiple pins in 701; fig 5) of the illuminating device are coupled to a rapid start ballast or a program start ballast (see claim 19), 
a first detection circuit of the first detection unit detecting a voltage signal or frequency signal of a first simulation filament unit of the simulation filament unit and outputting a first detection signal for first end (output of top 702), 
a second detection circuit of the first detection unit detecting a voltage signal or frequency signal of a second simulation filament unit of the simulation filament unit and outputting a first detection signal for second end (output of bottom 702),
 the second detection unit detecting a voltage signal or frequency signal across both ends of the illuminating device and outputting the second detection signal, and after the first start unit receives the first detection signal for first end and the first detection signal for second end and the second start unit receives the second detection signal (see 705 receiving both outputs of 702s), the first start unit and the second start unit enabling the switch unit (706b) to be in a conducting state and driving the LED illuminating module (201) to operate in a rapid start ballast operation mode or a program start ballast operation mode (see claim 19 [0019]), wherein the first detection signal for first end and the first detection signal for second end are used as the first detection signal (see output of both 702).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20190338934 A1) in view of Sadwick (US 20170311396 A1)

With regards to claim 10. Ray disclose(s):
The illuminating device according to claim 1, 
characterized in that the mains supply operation module further comprises: 
a protection circuit (703)
Ray does not disclose(s):
characterized in that the mains supply operation module further comprises: 
a protection circuit for automatically cutting off an electrical connection between the illuminating device and an external power source when a leakage current in the illuminating device exceeds a predetermined threshold.
Sadwick teaches
characterized in that the mains supply operation module further comprises: 
a protection circuit (“protection in terms of hazard and leakage current” [0093]) for automatically cutting off an electrical connection between the illuminating device and an external power source when a leakage current in the illuminating device exceeds a predetermined threshold ([0093]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Ray by implementing the protection circuit for automatically cutting off an electrical connection between the illuminating device and an external power source when a leakage current in the illuminating device exceeds a predetermined threshold as disclosed by Sadwick in order to protect users against electric shocks as taught/suggested by Sadwick ([0093]).
Allowable Subject Matter
Claim(s) 12-14, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 12, the prior art fails to teach or suggest a/an illuminating device requiring:
each of the first detection circuit and the second detection circuit comprises a current limiting unit, a rectifier unit, a filtering unit and an isolation sampling unit, in combination with the other limitations of the claim.
With regards to claim 19, the prior art fails to teach or suggest a/an illuminating device requiring:
the first start unit comprises a driving resistor for driving the switch unit, a voltage stabilizing circuit, a protection circuit for protecting an isolation sampling module, and a driving circuit for driving the switch unit, in combination with the other limitations of the claim.
With regards to claim(s) 13, 14, it/they would be allowable in virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844